Order entered May 6, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-20-00128-CV

                           IN RE RYAN GALLAGHER

                On Appeal from the 254th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-16008

                                        ORDER

      After the Court instructed appellant to file an amended brief correcting noted
deficiencies, appellant tendered a brief to this Court on May 4, 2020. The Court
sent appellant notice that the brief was not filed because the appendix items were
not text searchable or electronically bookmarked. See TEX. R. APP. P. 9.4(h).
Before the Court is appellant’s May 4, 2020 “Motion to Acknowledge
Constitutional Challenge and Request for Waiver of TRAP Rule 9.4(h).” We
GRANT the motion. We ORDER appellant’s brief tendered to this Court on May
4, 2020 filed as of the date of this order.

                                              /s/   KEN MOLBERG
                                                    JUSTICE